865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis SEARLES, Jr., Petitioner-Appellant,v.Sherrill ALLEN, Respondent-Appellee.Lewis SEARLES, Jr., Petitioner-Appellant,v.Sherrill ALLEN, Respondent-Appellee.
Nos. 88-6627, 88-6670.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 28, 1988.Decided:  Dec. 22, 1988.

Lewis Searles, Jr., appellant pro se.
Richard Norwood League (Office of the Attorney General), for appellee.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Lewis Searles, Jr. seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion and order discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Searles v. Allen, C/A No. 88-36-A-C (W.D.N.C. Apr. 14, 1988;  May 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.